Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/500,354 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the door made from transparent material of claim 6, the structure that protrudes beyond the face of the storage container of claim 8, and one compartment including a hand washing station with a sink, faucet, and soap dispenser of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 13-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,264,321 to Bueley. Bueley teaches a storage container comprising a top wall (42), a bottom wall (44), a rear wall (46), a first side wall (24), and a second side wall (26) to define a storage space. A first door (60) is secured to the first side wall and a second door (59) is secured to the second side wall. The doors are secured to the side walls via removable fasteners (fig 4 and 5) that are considered to be vault hinges. A locking mechanism (124,128, 130) is located in the first door and includes actuator/handle member (124) with a locking members and latch rods (128, 130). The handle is considered to be the structure that protrudes beyond the face of the storage container. 


Claim(s) 1, 2, 4, 5, 8, 10, 11, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,564,923 to Patton. Patton teaches a storage container comprising a top wall, a bottom wall (20), a rear wall (21), a first side wall (2), and a second side wall (2) to define a storage space. A door (7) is secured to the side walls with removable fastening mechanism/hinge pins (33) with a locking mechanism (46).  The door includes a compartment that is a sink (32). The handle (36) is considered to be the actuator that protrudes beyond the face of the cabinet as best seen in figure 2. 


Claim(s) 1, 2, 5, 8-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2003/0032930 to Branch. Branch teaches a storage container comprising a top wall (170), a bottom wall (Fig 2), a rear wall (176), a first side wall (169), and a second side wall (168) to define a storage space. A door (12) is secured to the sidewalls with fastening mechanism (164-167). A locking mechanism (58, 59, 62, 63) is located in the door for holding the lower compartment (26) in the door. The door also includes a middle compartment (22) and an upper compartment where the eye wash nozzle (20) is located. 

Claim(s) 1, 2, 4-14 and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,352,092 to DeGraaf. DeGraaf teaches a storage container (106, 206, 302, 402, or 502) comprising a top wall, a bottom wall, a rear wall, a first side wall, and a second side wall to define a storage space. A door (110, 210, 306, 406, or 506) is secured to the sidewall with a vault hinge (412) having a fastening mechanism as best seen in figure 4.  The door has a plurality of cutouts (310 or 512) that align with consumable boxes. The hinge allows for the door (306 or 406) to be removed and replaced with a door of similar or different cutouts.  A locking mechanism (508) is located in the door (506) and includes an actuator (key or keypad). The doors can be made of metal/plastic (solid) or glass (transparent). The consumable boxes and cutouts are considered to be compartments or alternatively the cutouts are considered to be vented areas. The consumables of the boxes can could be a or janitorial supply (soap dispenser) or a first aid kit (DeGraaaf, Col 3, lines 54-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,352,092 to DeGraaf in view of US Patent 7,264,321 to Bueley. DeGraaf discloses every element as claimed and discussed above except a second door and the lock being three-point latching handle. Bueley teaches a storage container comprising a top wall (42), a bottom wall (44), a rear wall (46), a first side wall (24), and a second side wall (26) to define a storage space. A first door (60) is secured to the first side wall and a second door (59) is secured to the second side wall. The doors are secured to the side walls via removable fasteners (fig 4 and 5) that are considered to be vault hinges. A locking mechanism (124,128, 130) is located in the first door and includes actuator/handle member (124) with a locking members and latch rods (128, 130). The handle is considered to be the structure that protrudes beyond the face of the storage container. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the storage container of DeGraaf by adding a second door (with various cutouts) and a three point latching handle as taught by Bueley to provide more storage with a second door and a secure lock for the double door configuration and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637